137 E. Braeburn Drive
Smyrna, Delaware 19977

_ August 19, 2019

The Honorable Judge Robert J. Conrad
Western District of North Carolina RECEIVED
235 Charles R. Jonas Federal building CHARLOTTE. NC
401 West Trade Street
Charlotte, NC 28202 AUG 22 2019
RE: Sentencing of Amanda Stone: 8-28-2019 Clerk, US District Court

Western District of NC

Dear Honorable Judge Conrad:

As a professional Social Worker | am especially disheartened by Amanda Stones unethical, immoral and alleged illegal
behavior as she is a fellow member of the social work profession. As with other professions, social workers are guided in
practice by ethical guidelines. Of special distress is the fact that Amanda Stone worked at the Department of Social
Services in Buncombe County her entire career with people who are often financially and emotionally disadvantaged.
This makes her misuse of public funds even more egregious. She was well aware of the low incomes of many of the
people whom she was entrusted to serve, and from whom she was taking budgeted funds. In addition, it is deplorable
that she, herself, comes from a family of privilege.

1am personally acquainted with Amanda Stone’s most influential mentor, also a Mater’s level Social Worker, who
trained Ms. Stone as a Protective Service Worker. That supervisor is unquestionably of the highest moral character,
insisted on strictly following the rules laid out by the social work profession, as well as agency’s policy. There can be no
doubt that Ms. Stone was thoroughly schooled in what was considered appropriate of her as a professional, as well as
for her duties as a responsible worker at the Buncombe County Department of Social Services.

| was employed at that agency on several occasions; the last time being when Ms. Stone was the Director. In one
situation, | personally observed her animosity towards workers who dared “speak truth to power,” giving a poor
evaluation to a program Ms. Stone desired to be praised. She was angry because of their honesty about the shortfalls of
the program and would tater not offer mental health assistance to one of those workers who had dared to express her
honest opinion, Because of such behaviors under Ms. Stone’s direction during the time | was employed there, an
atmosphere of fear permeated the entire agency, no doubt affecting the quality of services.

! do not know why Ms. Stone chose to manipulate situations in order to allegedly obtain financial gain, as opposed to
embracing the compassionate characteristics to which our profession ascribes. In reading the transcript of her
indictment, | became fully convinced that she not only knew what she was doing by her actions in order to increase her
income illegally, but that she also took extra advantage of every opportunity to receive illegal monies such as inflating
the false hours she was supposedly at work for the County, as well as requesting reimbursement for her extra baggage
for those airplane fights falsely labeled, “business trips.” For these reasons, | find her behavior totally intentional and
therefore disappointing from a professional social worker. | do not believe that she needs special consideration in her
sentencing as she consciously took funds from the public for whom she was in a position to protect, and for whom she
knew very well were in the most need. Amanda Stone abused the power that was entrusted to her.

My hope for Ms. Stone is that she has time to reflect on her misdeeds while she is serving her prison term and finds a
redemptive way to use her professional skills as she attempts to help others.

Sincerely,
Yactri 4 Chalhas PIStY oe oa

Jacksie A, Chatlas, MSW
1977 graduate of UNC-CH School of Social Work

Recipient of Annie Kiser Bost Award —“Having demonstrated the greatest potential for Service to the Public Welfare
System of NC“

 

 
